                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

HISCOX DEDICATED CORPORATE
MEMBER LIMITED                                                                       PLAINTIFF

V.                                            NO. 6:18-cv-06100-RTD

SUZAN E. TAYLOR                                                                    DEFENDANT


AND RELATED THIRD-PARTY CLAIMS


AND RELATED COUNTER CLAIMS


                                              ORDER

        Now on this 10th day of December 2019 came on for hearing before the Court: (1)

Plaintiff’s Motion to Strike Amended Third Party Complaint (ECF No. 35); (2) Defendant’s

Motion for Entry of Default (ECF No. 37); (3) Defendant’s Motion to Dismiss (ECF No. 38); (4)

Defendant’s Motion to Stay all Proceedings (ECF No. 41); and (5) Plaintiff’s Motion to Compel

(ECF No. 42). Scott Stirling appeared for Plaintiff, Hiscox Dedicated Corporate Member Limited

(Hiscox). Defendant, Suzan E. Taylor, was present in court and represented by her attorneys of

record, James W. Christian, Jennifer Haltom Doan, and Cole A. Riddell.

       Having considered the pleadings on file in this case, the oral arguments of counsel, and the

evidence introduced at the hearing, the Court finds that Plaintiff is a real party in interest under

Rule 17 of the Federal Rules of Civil Procedure. In addition, the Court finds there are no

indispensable parties who must be joined pursuant to Rule 19. Finally, the Court concludes that

the named Insurer on the Policy at issue in this case is “Certain Underwriters at Lloyd’s of

London.” Accordingly, the Court makes its order as follows:



                                                  1
       IT IS HEREBY ORDERED that on or before January 10, 2020, Plaintiff shall provide to

the Court for in camera inspection a list disclosing the identity and place of residence of all Names

in Syndicate #33. Said list shall be filed under seal.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike Third-Party Complaint (ECF

No. 35) should be GRANTED IN PART and DENIED IN PART. The Motion to Strike is

GRANTED to the extent that Third-Party Defendants Lloyds of London, Lloyd’s of London, Inc.,

and Lloyd’s of London, by and through its agent, Burns & Wilcox, should be and hereby are

DISMISSED WITHOUT PREJUDICE. Plaintiff’s Motion to Strike is DENIED in all other

respects;

       Defendant’s Motion for Entry of Default by Clerk (ECF No. 37) as to Lloyd’s of London,

by and through its agent, Burns & Wilcox should be and hereby is DENIED;

       Defendant’s Motion to Dismiss (ECF No. 38) Pursuant to Rules 12(b)(1) and 17 of the

Federal Rules of Civil Procedure should be and hereby is DENIED;

       Defendant’s Motion to Stay All Proceedings (ECF No. 41) Pending Resolution of

Defendant’s State Court Complaint should be and hereby is DENIED; and

       Plaintiff’s Motion to Allow Discovery and to Compel Defendant to Participate in Rule

26(f) Conference (ECF No. 42) should be and hereby is GRANTED. A separate Scheduling Order

shall be entered concurrently herewith.

     IT IS SO ORDERED this 12th day of December 2019.

                                                         /s/ Robert T. Dawson
                                                         ROBERT T. DAWSON
                                                         SENIOR U.S. DISTRICT JUDGE




                                                  2
